              1 HANSON BRIDGETT LLP
                MICHAEL F. DONNER (SBN 155944)
              2 mdonner@hansonbridgett.com
                425 Market Street, 26th Floor
              3
                San Francisco, California 94105
              4 Telephone: (415) 777-3200
                Facsimile: (415) 541-9366
              5
                HANSON BRIDGETT LLP
              6 ANDREW W. STROUD (SBN 126475)

              7 astroud@hansonbridgett.com
                500 Capitol Mall, Suite 1500
              8 Sacramento, California 95814
                Telephone: (916) 442-3333
              9 Facsimile: (916) 442-2348

             10

             11 Attorneys for Plaintiff
                BLUE DIAMOND GROWERS,
             12 a California corporation

             13

             14                            UNITED STATES DISTRICT COURT

             15                     FOR THE EASTERN DISTRICT OF CALIFORNIA

             16                                SACRAMENTO DIVISION

             17

             18 BLUE DIAMOND GROWERS, a California               CASE NO. 2:19-CV-2450-JAM-AC
                corporation,
             19                                                  STIPULATION TO DISMISS ACTION
                             Plaintiff,
             20
                      v.
             21
                FREEDOM FOODS GROUP FINANCING
             22 PTY LTD., an Australian proprietary limited
                company, f/k/a NUTRITION VENTURES
             23 FINANCING PTY LTD.,

             24               Defendant.

             25

             26

             27

             28


16277543.1                                       STIPULATION TO DISMISS ACTION
             1         Plaintiff Blue Diamond Growers and Defendant Freedom Foods Group Financing

             2 Pty. Ltd., by and through their respective counsel, hereby stipulate as follows:

             3         WHEREAS the parties have entered into a written settlement agreement and

             4 thereby resolved all claims asserted in this action;

             5         IT IS HEREBY STIPULATED that this action is to be dismissed with prejudice and

             6 with each party to bear its own costs and fees incurred therein.

             7         IT IS SO STIPULATED.

             8 DATED: February 18, 2020                      HANSON BRIDGETT LLP

             9
                                                         By: /s/ Michael F. Donner
             10
                                                            MICHAEL F. DONNER
             11                                             Attorneys for Plaintiff
                                                            BLUE DIAMOND GROWERS,
             12                                             a California corporation
             13

             14
                  DATED: February 18, 2020                   GIBSON, DUNN & CRUTCHER LLP
             15

             16                                          By: /s/ Brian M. Lutz (as authorized on 2/14/20)
                                                            BRIAN M. LUTZ
             17
                                                            Attorneys for Defendant
             18                                             FREEDOM FOODS GROUP FINANCING
                                                            PTY LTD
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                              2
16277543.1                                       STIPULATION TO DISMISS ACTION
             1                                           ORDER

             2         Based on the foregoing Stipulation, and good cause showing:

             3         1.     This action is hereby dismissed with prejudice; and

             4         2.     Each party is to bear its own costs and fees incurred.

             5         IT IS SO ORDERED

             6

             7    Dated:    2/18/20                            /s/ John A. Mendez______________
                                                                      HON. JOHN A. MENDEZ
             8                                                   United States District Court Judge
             9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                              3
16277543.1                                       STIPULATION TO DISMISS ACTION
